Citation Nr: 0935856	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service-connection for an autoimmune 
disorder.

2.  Entitlement to service-connection for a psychiatric 
disorder, including depression, as secondary to an autoimmune 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for the above-
referenced claims.  

In July 2006, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the 
RO.  A transcript of that hearing has been associated with 
the claims file.  

In May 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an April 2009 Supplemental Statement 
of the Case (SSOC), the RO/AMC affirmed the determination 
previously entered.  The case was then returned to the Board 
for further appellate review.

The issue of service connection for depression as secondary 
to an autoimmune disorder being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The preponderance of the medical evidence of record shows 
that the Veteran's currently diagnosed autoimmune disorder is 
etiologically related to his period of active service.  


CONCLUSION OF LAW

The criteria for service connection for an autoimmune 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for the chronic disease multiple sclerosis 
may also be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within seven years from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Autoimmune disorder

Here, the Veteran has claimed that he has an autoimmune 
disorder that is related to his period of active service.  
Specifically, he has asserted that signs and symptoms of his 
currently diagnosed autoimmune condition first manifested 
during his military service.  According to the Veteran, he 
has experienced a continuity of symptomatology since his 
separation

The Veteran's service treatment records were obtained.  A 
June 1968 service treatment record shows that he was seen for 
reports of nausea, chills, and pain in his left rib cage.  He 
reported that he broke out in a fever during his service in 
the Republic of Vietnam.  The diagnosis was rule out malaria.  
A subsequent July 1968 inpatient discharge record reflects 
that following further testing, his diagnosis was further 
clarified and he was diagnosed and treated for infectious 
hepatitis; his condition was characterized as mild and 
subsiding hepatitis.  On the July 1968 separation report of 
medical examination, the Veteran was noted to have undergone 
treatment for hepatitis.

Associated with the claims file are private medical treatment 
records, dated from April 1979 to October 2006.  An April 
1979 treatment record reflects his reports of fever, 
weakness, fatigue, swollen and aching joints, nausea, 
vomiting, and diarrhea.  Following testing, the diagnoses 
were acute febrile illness with symmetric polyarthritis and 
pericarditis; the differential diagnosis was noted to include 
mixed connective tissue disease; systemic lupus 
erythematosus; rheumatoid arthritis.  A May 1979 discharge 
summary report shows that the impression was connective 
tissue disease, which was predicted to probably turn out to 
be lupus or mixed connective tissue disease in the future.  
The discharge diagnoses were connective tissue disease, exact 
etiology not further defined, manifested by pericarditis, 
resolved, polyarthritis, resolved, pleuritis and pneumonitis, 
resolving, and resolving fever.  He again underwent inpatient 
treatment for similar symptoms in October 1979, at which time 
he reported a history of recurrent fevers of an unknown 
origin since 1968.  In an associated December 1979 discharge 
report, the Veteran was noted to have abnormal liver studies; 
the pertinent discharge diagnosis was connective tissue 
disease, most probable juvenile rheumatoid arthritis.  

The medical evidence reflects that the Veteran was diagnosed 
with multiple sclerosis in July 2000.  Subsequent records 
reflect that he underwent treatment for symptoms associated 
with his condition at a VA medical facility.  

In January 2002, the Veteran underwent a VA examination, at 
which times the claims file was reviewed.  He reported his 
medical history as described above.  Following a clinical 
evaluation, the diagnosis was no evidence of any hepatitis 
disease, past or present.

The Veteran underwent a second VA examination in December 
2008.  His claims file was reviewed and was noted to include 
an in-service history of hepatitis and diagnoses of "some 
sort of" an autoimmune disorder and multiple sclerosis.  
Following a clinical examination, the diagnosis was 
autoimmune disorder, variant of mixed connective tissues 
disorders, and multiple sclerosis.  The VA examiner opined 
that it was as likely as not that the Veteran's in-service 
hepatitis was of an autoimmune nature, as there was no 
obvious infectious etiology documented.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is in favor of service 
connection for an autoimmune disorder.  Here, the Veteran's 
medical evidence of record reflects an in-service diagnosis 
of infectious hepatitis in July 1968 and post-service 
diagnosis of an autoimmune disorder in December 2008.  
Resolving all reasonable doubt in the Veteran's favor, the 
preponderance of the medical evidence indicates that service 
connection is warranted for an autoimmune disorder.  

The Board finds the December 2008 VA examiner's opinion that 
the Veteran's in-service hepatitis was of an autoimmune 
nature to be highly probative.  This opinion is considered 
probative as it is definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by a 
medical rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  

In this regard, the Board acknowledges the January 2002 VA 
examiner's opinion that there was no evidence of hepatitis 
disease, past or present.  The Board notes that the value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it unsupported by medical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1993).  See also, Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, the Board finds the January 2002 VA opinion to 
be of lesser probative value, as the VA examiner failed to 
provide the basis for his conclusion and failed to reconcile 
the medical evidence reflecting an in-service diagnosis of 
infectious hepatitis.     
Thus, for the reasons described above, the Board finds the 
December 2008 VA examiner's opinion to be more probative in 
this instance.  Accordingly, the Board must resolve all 
reasonable doubt in the Veteran's favor and must therefore 
conclude that the Veteran's currently diagnosed autoimmune 
disorder is etiologically related to his in-service 
occurrence of hepatitis.  

The Board notes that there is a significant gap between the 
first documented diagnosis of an autoimmune disorder and the 
Veteran's military service.  However, the Board finds that 
the Veteran is competent and credible to testify as to the 
continuity of his autoimmune disorder.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  The evidence of record 
reflects the Veteran's consistent reports of experiencing the 
symptomatology of his autoimmune disorder, to include fever, 
since his military service.  The Board is not obligated to 
accept a medical provider's account of a patient's medical 
history, however, the Board finds the Veteran's report 
documented in the October 1979 private inpatient treatment 
record, in which he gave a history of recurrent fevers of 
unknown origin beginning in 1968 and continuing after 
service, to be highly probative.  Although the Veteran's 
history of having this symptomatology was made many years 
after he separated from service, the statement is consistent 
with the Veteran's statements concerning the onset and 
continuity of his symptoms.  Further, this statement was not 
made for VA compensation purposes, but was made some twenty-
five years prior to the Veteran's current claim for VA 
benefits.  Accordingly, the Board finds that the Veteran's 
statements regarding the onset and continuity of his 
autoimmune disorder to be credible.

In sum, the Board finds that the Veteran currently has an 
autoimmune disorder that is etiologically related to an in-
service disease.  Given the foregoing, service connection for 
an autoimmune disorder is warranted.  




ORDER

Service connection for an autoimmune disorder is granted, 
subject to the laws and regulations governing monetary 
awards.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's depression claim.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A; 38 C.F.R. § 3.159(c).

The Veteran has essentially claimed that he currently has 
depression that is etiologically related to his diagnosed 
autoimmune disorder.  In light of the above decision that 
granted service connection for an autoimmune disorder and the 
available medical evidence of record, the Board finds that 
further development is warranted with respect to the 
Veteran's claim.  

The Board notes that in addition to the legal criteria for 
service connection described above, service connection is 
provided for a disability, which is proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  The Court has held that service connection 
can be granted under 38 C.F.R. § 3.310, for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service- connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 
3.310 to explicitly incorporate the holding in Allen.  71 
Fed. Reg. 52, 744-52, 747 (2006).

A review of the medical evidence reflects that the Veteran 
has been diagnosed with multiple psychiatric conditions.  
Specifically, the record shows that he was first diagnosed 
with depression, secondary to connective tissue disease in 
December 1979.  An April 2002 VA outpatient treatment record 
reflects that he was diagnosed with an adjustment disorder 
with mixed emotional features, secondary to health concerns.  
Additionally, in November 2006, the Veteran was diagnosed 
with an adjustment disorder with mixed emotional features 
secondary to multiple sclerosis and other health issues.  
While the record reflect these diagnoses, it is unclear from 
the medical evidence of record clear as to the Veteran's 
specific psychiatric diagnoses- namely whether the Veteran 
currently has depression or any other psychiatric conditions.  
Additionally, the record is unclear as to whether any 
diagnosed psychiatric condition is related to his service-
connected autoimmune disease.  Given these uncertainties, the 
Board determines that the Veteran should be provided with a 
VA examination to determine if any currently diagnosed 
psychological disorder is related to a service-connected 
disability or is otherwise related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).
  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
psychological disorder(s).  The entire 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner prior to conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail. 

The examiner is asked to identify all 
psychological disorders found to be 
present.  For any and all current 
diagnoses made, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any of the 
diagnosed disorders is the result of the  
service-connected autoimmune disability or 
is otherwise related to the Veteran's 
military service.

The examiner should also address whether it 
is at least as likely as not that any 
current psychiatric disorder found is 
aggravated by the veteran's service-
connected autoimmune disorder.  If 
aggravation is found, the examiner should 
identify the baseline level of severity of 
the psychiatric disorder, pointing to 
medical evidence before the onset of 
aggravation or the earliest medical 
evidence created at any time between the 
onset of aggravation and the current level 
of severity.  In addressing the aggravation 
question, the examiner should also identify 
any impairment which is due to the natural 
progression of the disease.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered.

2.  The RO/AMC should then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the Veteran's 
claim.

3.  After undertaking the above tasks and 
any additional development deemed 
appropriate, the RO shall readjudicate the 
claims of service connection for 
depression as secondary to service-
connected autoimmune disorder.  If the 
determination remains adverse to the 
Veteran, he and his representative shall 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


